DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackichan et al. (US 10,028,456. Mackichan hereinafter).
With respect to claim 1, Mackichan discloses a water retention assembly (Figs. 1-49, especially the embodiment in Figs. 9-11) for (capable of) retaining water around a plant, said assembly comprising: 
a barrier (101. Embodiment 900) comprising a first (inner) ring portion (at 120. Figs. 1A-2B) being integrated into to a second ring (outer) portion (at 146) wherein said first ring portion is configured to (capable of) be inserted into ground having said second ring portion surrounding a plant (Fig. 1), said barrier being comprised of a fluid impermeable material (col. 5, lines 10-13) wherein said barrier is configured to (capable of) retain water around the plant when the plant is watered, said barrier having a feed passage (915. Fig. 9) extending therethrough wherein said feed passage is configured to (capable of) accommodate a supply pipe of a water drip system to facilitate the water drip system to automatically water the plant surrounded by said second ring portion;
wherein said second ring portion has a top wall (at 141), an outer wall (at 146) extending downwardly from an outer perimeter of said top wall and an inner wall (144) extending downwardly from an inner perimeter of said top wall and
wherein said feed passage comprises a first hole (915 at second ring portion) extending through said outer wall and a second hole (915 at first ring portion) extending through said inner wall, said first hole being aligned (Fig. 10) with said second hole, each of said first hole and said second hole being positioned adjacent to said top wall, said first hole having a diameter equivalent to a diameter of said second hole wherein said feed passage is configured to (capable of) receive the supply pipe through the feed passage to position an (outlet) end of the supply pipe within a periphery defined by the first ring portion.
With respect to claim 4, Mackichan discloses wherein each of said inner wall and said outer wall has a distal (lower) edge with respect to said top wall, said inner wall extending downwardly beyond said outer wall such that said distal edge of said inner wall is spaced below said distal edge of said outer wall.
With respect to claim 5, Mackichan discloses wherein said inner wall defines said first ring portion of said barrier that extends between said distal edge of said outer wall and said distal edge of said inner wall.
With respect to claim 6, Mackichan discloses a water retention assembly (Figs. 1-49, especially the embodiment in Figs. 9-11) for (capable of) retaining water around a plant, said assembly comprising: 
a barrier (101. Embodiment 900) comprising a first (inner) ring portion (at 120. Figs. 1A-2B) being integrated into to a second ring (outer) portion (at 146) wherein said first ring portion is configured to (capable of) be inserted into ground having said second ring portion surrounding a plant (Fig. 1), said barrier being comprised of a fluid impermeable material (col. 5, lines 10-13) wherein said barrier is configured to (capable of) retain water around the plant when the plant is watered, said barrier having a feed passage (915. Fig. 9) extending therethrough wherein said feed passage is configured to (capable of) accommodate a supply pipe of a water drip system to facilitate the water drip system to automatically water the plant surrounded by said second ring portion, said second ring portion has a top wall (at 141), an outer wall (at 146) extending downwardly from an outer perimeter of said top wall and an inner wall (144) extending downwardly from an inner perimeter of said top wall, said feed passage comprises a first hole (915 at second ring portion) extending through said outer wall and a second hole (915 at first ring portion) extending through said inner wall, said first hole being aligned (Fig. 10) with said second hole, each of said first hole and said second hole being positioned adjacent to said top wall, said first hole having a diameter equivalent to a diameter of said second hole wherein said feed passage is configured to (capable of) receive the supply pipe through the feed passage to position an (outlet) end of the supply pipe within a periphery defined by the first ring portion, each of said first hole and said second hole being positioned adjacent to said top wall, each of said inner wall and said outer wall has a distal (lower) edge with respect to said top wall, said inner wall extending downwardly beyond said outer wall such that said distal edge of said inner wall is spaced below said distal edge of said outer wall, said inner wall defines said first ring portion of said barrier that extends between said distal edge of said outer wall and said distal edge of said inner wall.

Response to Arguments
The applicant argues that Mackichan fails to disclose “said first hole having a diameter equivalent to a diameter of said second hole wherein said feed passage is configured to (capable of) receive the supply pipe through the feed passage.” The applicant’s argument has been considered but is moot due to the new interpretation (different embodiment) of the Mackichan reference. The first and second holes are now being interpreted as apertures 915 at first and second ring portions (see new rejection above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 9, 2022